Citation Nr: 0607233	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to November 1968 and from May 1970 to April 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Houston 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was scheduled for a personal hearing in March 
2003 before a Veterans Law Judge, and was given notice of the 
date and time for the hearing.  He failed to appear for the 
hearing.  This case was before the Board in December 2003, 
when it was remanded for additional development and to 
provide the veteran notice of the Veterans Claims Assistance 
Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  By a May 2001 decision, the Board denied service 
connection for PTSD, finding essentially that there was no 
competent evidence that the veteran had PTSD that was related 
to a verified stressor event in service.  

2.  Evidence received since the May 2001 Board decision 
either duplicates or is cumulative to evidence then of 
record, does not tend to show that the veteran experienced a 
verifiable stressor event in service, is not material as to 
whether the veteran has PTSD that is related to service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 2001 Board decision is not 
new and material, and the claim of service connection for 
PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was provided VCAA notice in November 2004 
correspondence from the RO, and in a September 2005 
supplemental statement of the case (SSOC).  Although he was 
provided full notice/information subsequent to the rating 
decision appealed, he is not prejudiced by any notice timing 
defect.  He was notified (in the March 2002 decision now on 
appeal, in a statement of the case (SOC) issued in April 
2002, in the November 2004 correspondence, and in the 
September 2005 SSOC) of everything required, and has had 
ample opportunity to respond and/or supplement the record.  
The case was review de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond and participate 
in the adjudicatory process.  

Regarding content of notice, the March 2002 decision, the 
April 2002 SOC, and the September 2005 SSOC informed the 
veteran of what the evidence showed and why the claim was 
denied.  He was advised by the November 2004 correspondence 
and September 2005 SSOC that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Correspondence in 
February 2002, and the April 2002 SOC, expressly provided the 
applicable definition of "new and material evidence," and 
those documents, together with the November 2004 
correspondence and the September 2005 SSOC, advised the 
veteran of what the evidence must show to establish service 
connection and of what type of information might serve to 
reopen the claim.  The September 2005 SSOC contained the text 
of the regulation implementing the VCAA, including the 
specific provision that the claimant is to be advised to 
submit everything in his possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including the veteran's 
service medical and personnel records) has been secured.  As 
noted, the Board remanded the case in December 2003 to 
provide the veteran notice of the VCAA, and to obtain 
evidence that appeared to be constructively of record.  The 
Board directed the RO to obtain, if possible, a May 2002 
neuropsychiatric examination report (not associated with the 
claims folder) to which a VA physician had referred.  The 
September 2005 SSOC notified the veteran of the unsuccessful 
attempts to obtain a May 2002 neuropsychiatric evaluation 
report, and informed him:

In accordance with the [Board] Remand, we 
contacted the VA medical center in 
Houston and requested that they furnish 
records pertaining to a neuropsychiatric 
evaluation.  The Houston VAMC has 
provided us with all records associated 
with the examination and it appears that 
no neuropsychiatric evaluation exists.  A 
comprehensive search of the Houston VAMC 
records data base also revealed no 
neuropsychiatric evaluation.  

The mandates of the Board's remand are met.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Background

In May 2001 the Board denied service connection for PTSD, 
based essentially upon findings that the veteran had not 
engaged in combat and did not have a confirmed stressor to 
support the diagnoses of PTSD shown in the record.  

The evidence of record in May 2001 included the veteran's 
service medical records which are entirely silent for 
complaints or clinical findings pertaining to a psychiatric 
disorder of any kind.  The veteran's service personnel 
records show that he served on three tours in Vietnam, during 
which he was assigned to the HHD 21st Signal Group, the 41st 
Signal Battalion, the HHD 73rd Signal Battalion, the 459th 
Signal Battalion, and the 41st Signal Battalion.  The service 
personnel records show that his military occupational 
specialties (MOS) were "Wheeled Vehicle Mechanic," "Light 
Vehicle Driver," "Senior Vehicle Repairman," and 
"Assistant Maintenance Sergeant."  His commendations 
include the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Bronze Star Medal, and 
Sharpshooters Badge M-14.  The records show that he 
participated in the Vietnam Counter Offensive Phase III and 
the Tet Counter Offensive campaigns.  

The veteran has described his assignments as being in combat 
support units, and in an August 1995 written statement, he 
reported that he assisted in the loading of the wounded onto 
helicopters and that he did graves registration work loading 
body bags.  He also reported that he participated in combat 
flights when the 1st Cavalry went to Cambodia.  The veteran 
also reported that a friend of his was killed in Vietnam in 
1971; that his unit was subject to mortar and sniper attacks 
while serving in Landing Zones with the 1st Cavalry; and that 
he served as a convoy driver in 1971 during an incident in 
which the 1st Cavalry encountered the enemy, resulting in 
three casualties.  

Postservice medical records included private medical records 
from March 1989 to June 1992 showing treatment the veteran 
received for numerous orthopedic disorders. The records are 
silent for complaints or clinical findings pertaining to a 
psychiatric disorder of any kind.  Additional medical records 
dated from January 1993 to June 1994 show that the veteran 
was seen for psychological testing at a private clinic, where 
he complained of psychiatric symptoms since his service in 
Vietnam.  He provided no specific information regarding 
stressor events in service (including combat-related 
stressors), but complained of psychiatric symptoms including 
nightmares about Vietnam, and visual and auditory 
hallucinations.  A January 1993 clinical report shows 
diagnoses of PTSD, delayed onset, and alcohol abuse.  

On VA general examination in January 1993, the veteran 
reported that he had problems sleeping due to nightmares.  It 
was noted that the veteran exhibited some emotional lability.  
The examination was negative for diagnosis of a psychiatric 
disorder.  

On VA psychiatric examination in February 1993, the veteran 
reported that while serving in Germany, he learned that "the 
best friend I ever had," was killed in Vietnam.  He reported 
seeing "lots of guys killed, lots of friends," during his 
service in Vietnam.  He reported that he participated in 
combat missions, and "saw men shot, and booby-trapped.  Saw 
women and children killed," but he no particular memories.  
He complained of problems sleeping due to nightmares.  He 
reportedly saw people screaming and dying, and he woke up in 
cold sweats.  He also reported he saw his dead best friend in 
his dreams.  He claimed to hear voices as well as other 
noises.  The diagnosis was chronic, paranoid-type 
schizophrenia.  

A psychological evaluation in conjunction with the February 
1993 psychiatric examination produced findings that the type 
of results exhibited during the evaluation were generally 
found in individuals who were deliberately attempting to 
"fake bad" by exaggerating and trying to appear seriously 
disturbed.  Likewise, the clinical scales appeared invalid, 
and supported the hypothesis that the veteran was 
deliberately attempting to look bad on the test results.  The 
impression was that the veteran was not totally honest in his 
presentation and representation of himself and his problems.  
The examiner also noted that the veteran was deliberately 
vague about details.  While he did present and report some 
PTSD-like symptoms, his presentation did not appear genuine.  
The examiner opined that his symptoms did not meet the 
criteria for a diagnosis of PTSD.  

The veteran's claim of service connection for PTSD was 
initially denied by the RO in an April 1993 rating decision 
which found that while the medical evidence shows diagnosis 
of PTSD, there was no evidence to corroborate the veteran's 
history of stressful events in service.  

In an October 1994 letter, a VA physician reported that the 
veteran had been given complete psychological testing, and 
had been observed on an inpatient basis in September and 
October 1994.  The physician wrote that the veteran suffered 
from the full range of PTSD symptoms that were "a result of 
the disruption of the hypothalamic-pituitary-adrenal axis 
caused by Vietnam war combat stress."  

In an August 1995 letter, the veteran's former spouse wrote 
that the veteran returned from Vietnam as "a completely 
different person."  He appeared angry and depressed, and 
isolated himself.  She reported that she had to stab the 
veteran on one occasion to protect herself, and remained 
afraid of him because "you never know when he is going to go 
off."  Two acquaintances of the veteran also furnished 
written statements to the effect that he returned from 
Vietnam as a "completely different person" who appeared 
angry and depressed, and who isolated himself from others.  

In October 1997, the U.S. Army & Joint Services Environmental 
Support Group (ESG) furnished a copy of the unit history of 
the 21st Signal Group (the unit to which the veteran was 
assigned on his first tour in Vietnam), along with 
information regarding the 459th Signal Battalion and the 41st 
Signal Battalion (reported as the units to which the veteran 
was assigned, respectively, on his second and third tours in 
Vietnam).  The ESG also furnished an extract of an After 
Action Report (AAR) for the 1968 Tet Offensive submitted by 
the III Corps Advisory Group.  The AAR shows that the city of 
Nha Trang (the documented base camp location of the 21st 
Signal Group) and surrounding installations began receiving 
mortar attacks on January 30, 1968.  A ground attack followed 
and large numbers of enemy troops entered the city.  
Resistance within the city was strong for several days, but 
subsided gradually until approximately February 7, 1968, when 
operations were back to normal.  None of the documents 
furnished by the ESG revealed that either of the veteran's 
friends was wounded or killed in Vietnam.  Also of record is 
a casualty listing from Vietnam, as well as a photograph 
taken of a panel from the Vietnam Memorial Wall.  These both 
list an individual (identified by the veteran as a friend 
from the same hometown) as being killed in Vietnam.  The 
casualty listing reveals a casualty date of July 19, 1966.  
The veteran's personnel records reveal that he was stationed 
in Germany at the time of the friend's death in July 1966, 
and did not begin his first tour of duty in Vietnam until 
November 1967, or approximately 16 months after his friend's 
death.  

In a January 1998 VA social and industrial survey, the 
veteran recalled that he requested his second and third tours 
in Vietnam.  He claimed he was depressed because he had 
friends who died in Vietnam, and he wanted to die too but was 
unable to commit suicide.  He denied alcohol use, but he 
stated that he began smoking marijuana in Vietnam, and he 
began using cocaine after service.  He stated that was never 
treated for drugs and gave them up on his own.  He complained 
of depression, hopelessness, suicidal ideation, sleep 
difficulties, nightmares, anxiety attacks, and tearfulness.  
He constantly thought of friends he grew up with, served 
with, and lost in Vietnam, and became tearful describing his 
experiences in Vietnam.  A diagnosis is not shown.  

In January 1998 VA psychiatric examination, the examiner 
referred to the psychological evaluation in February 1993, 
and noted that it was reported that "the test results show a 
deliberate attempt to fake bad."  The veteran again reported 
that he had a friend who was killed during the veteran's 
first tour in Vietnam.  When asked how that occurred, the 
veteran responded, "I can't remember the details."  The 
examiner noted that the trauma attached to this incident was 
questionable.  He could not remember any details of his 
second tour, but recalled rocket fire, and "some people were 
killed."  He recalled receiving a Bronze Star during this 
tour, but he could not remember why it was awarded.  The 
examiner noted that the second tour did not appear to contain 
any traumatically stressful events.  The veteran reported 
that during his third tour, he met a fellow serviceman at a 
landing zone, and they talked for a while before they were 
taken away by helicopter.  The veteran reported that he was 
later told that the fellow serviceman he met at the landing 
zone was killed.  He recalled that he was transported on a 
helicopter containing bodies of U.S. troops.  He contended 
that he should be service connected for PTSD because he 
served 3 tours in Vietnam.  

The examiner noted that under DMS-IV, the evidence did not 
clearly or unequivocally support a traumatic event/extreme 
stressor(s).  While the veteran asserted episodes of combat, 
loss of friends, being overrun by the enemy, and being around 
dead bodies, the events were rather vague and 
unsubstantiated.  The examiner opined that based on the 
results of the entire examination, the proper diagnoses were 
factitious disorder with predominantly psychological signs 
and symptoms, pain disorder associated with psychological 
factors and general medical condition, possible adverse 
effect of medications vs. possible noncompliance with 
treatment, and personality disorder with passive aggressive 
and dependent features.  
The examiner reported that results of the examination 
indicated that a diagnosis of PTSD seemed very questionable 
for a number of reasons.  First, for an individual who 
claimed to be so traumatized by his experiences in Vietnam, 
the veteran had volunteered for two subsequent tours in 
Vietnam.  Second, the veteran's recollection of details was 
vague and inconsistent.  For example, with regard to his 
first tour in Vietnam, the veteran claimed that he could not 
recall the details of his friend's death, yet he could recall 
his own locations, the number of days he was in delayed 
transit, and the number of days between his first two tours.  
Third, objective psychological tests suggested spurious 
diagnoses of PTSD, as elements of the testing protocol 
designed to reflect repressive mechanism associated with PTSD 
were not elevated.  Fourth, it was indicated that the veteran 
maintained "a pervasive hostility and disdain for the VA, 
and feelings of entitlement, which are not typical for those 
diagnosed with PTSD."  And fifth, there was no history of 
long-term or pervasive history of psychiatric treatment prior 
to 1993.  

Extensive VA treatment records for psychiatric and physical 
disorders from 1993 to April 2001 reveal several diagnoses, 
including adjustment disorder with mixed mood, 
depression/anxiety, PTSD, substance abuse and dependence 
(alcohol, cocaine, and marijuana), and major depression.  

The May 2001 Board decision denying service connection for 
PTSD noted that it was not shown that the veteran engaged in 
combat with the enemy.  Specifically, the Board found that 
the veteran served as a vehicle mechanic/ repairman, and that 
his Bronze Star Medal was not for combat with the enemy, but 
for service in Vietnam for a given period of time while 
hostilities were taking place.  Next, the Board found that 
there was no supporting evidence of any actual stressor.  The 
veteran's alleged stressors were very vague and did not 
appear to be related to his Vietnam experience.  The report 
of his friend being killed during the veteran's first tour in 
Vietnam was disproved.  (It was not disputed that the friend 
died in Vietnam; however, his death occurred approximately 16 
months prior to the veteran's first tour in Vietnam).  There 
was no record of other friends being killed in Vietnam, as 
alleged by the veteran.  By the veteran's own recollection, 
he only spoke to the friend at a landing zone on one 
occasion.  They parted and it was only at a later date that 
someone told him that the individual was killed.  That 
individual's death was never verified, and no evidence had 
otherwise been presented to support the occurrence of any 
alleged stressors in-service.  

Evidence received subsequent to the May 2001 Board decision 
includes:

*	A written statement from the veteran, received by the RO 
in February 2002, wherein he again recounted his alleged 
stressor events in service.  

*	Copies of VA outpatient records and private medical 
reports that were already of record prior to the May 
2001 Board decision.  

*	Additional VA medical records dated through May 2005 (to 
include reports of four separate VA examinations in May 
2002), showing continued diagnoses and treatment of 
PTSD.  The additional VA medical records are negative 
for a specific finding that the veteran's PTSD is 
related to a verified stressor event in service.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
PTSD was denied by the Board in May 2001.  The May 2001 Board 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104, 20.1105 (2005).  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.]  Here, the petition to reopen was 
received by the RO on August 6, 2001, and the new definition 
does not apply.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

As service connection for a psychiatric disorder was denied 
by the Board based on findings that the veteran did not 
engage in combat and did not have a confirmed stressor to 
support the diagnosis of PTSD, for evidence to be new and 
material in this case, it would have to be evidence not 
previously of record that tends to show the veteran was 
indeed subjected to a verified stressor event in service.  
The Board finds that the evidence added to the record since 
the May 2001 Board decision, consisting of VA inpatient and 
outpatient treatment records and VA examination reports does 
not present any further information as to a clearly 
articulated, verifiable stressor.

The additional evidence consisting of VA medical records 
dated through May 2005 is "new" only in that the Board did 
not have such evidence to review when issuing the May 2001 
decision.  However, the records merely confirm a matter not 
in dispute, i.e., that the veteran carries a current 
diagnosis of PTSD.  They do not tend to show that he has a 
verified stressor underlying such diagnosis.  Consequently, 
they do not bear directly and materially on the matter under 
consideration, but are merely cumulative and redundant 
evidence (and thus not new).  

To the extent that the statements of the veteran (see 
February 2002 letter) suggest that he has PTSD related to 
service, such statements essentially restate contentions 
previously made, and are cumulative evidence that is not 
"new."  Likewise, copies of VA and private medical records 
that were considered prior to the May 2001 Board decision are 
merely duplicate evidence, and not "new."  

No item of additional evidence received subsequent to the May 
2001 Board decision is competent (medical) evidence that 
bears directly and substantially upon the specific matter at 
hand, i.e., whether the veteran was exposed to a stressor 
event in service to which any current diagnosis of PTSD could 
be related.  Hence, the additional evidence is not so 
significant that it must be considered in order to fairly 
address the merits of the claim, and is not new and material.  
Accordingly, the claim may not be reopened.





ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


